           Case 4:18-cr-01013-CKJ-DTF Document 34 Filed 03/01/19 Page 1 of 3



     Sean C. Chapman
 1
     Law Office of Sean C. Chapman, P.C.
 2   100 North Stone Avenue, Suite 701
     Tucson, Arizona 85701
 3   Telephone: (520) 622-0747
 4   Fax: (520) 628-7861
     Arizona State Bar No. 012088
 5   Attorney for Defendant Bowen
 6   Sean@seanchapmanlaw.com

 7
                          IN THE UNITED STATES DISTRICT COURT
 8
                               FOR THE DISTRICT OF ARIZONA
 9

10   UNITED STATES OF AMERICA,               ) CASE NO.: 18-cr-1013-TUC-CKJ-BPV
                                             )
11                Plaintiff,                 )     MOTION TO CONTINUE
12                                           )    EVIDENTIARY HEARING
            v.                               )
13                                           )
14   MATTHEW BOWEN,                          )
                                             )
15                Defendant.                 )
16         It is expected that excludable delay under Title 18, United States Code, §
17
     3161(h)(1)(F) will occur as a result of this motion or an order based thereon.
18
           The Defendant, MATTHEW BOWEN, through undersigned counsel, Sean C.
19

20   Chapman of THE LAW OFFICE OF SEAN C. CHAPMAN, P.C., respectfully moves
21   this Court for an order continuing the evidentiary hearing scheduled for defendant’s
22
     Motion to Suppress Evidence on March 5th, 2019 for one week. The reason for the
23

24   requested continuance is that the government has not yet filed a response to the defense

25   motion and the defense needs additional time to review that response when it is filed.
26



                                                                                                1
           Case 4:18-cr-01013-CKJ-DTF Document 34 Filed 03/01/19 Page 2 of 3



           Assistant U.S. Monica Ryan has indicated she has NO OBJECTION to the
 1

 2   requested continuance of the hearing.
 3
                        Respectfully submitted this 1st day of March, 2019.
 4
                        LAW OFFICE OF SEAN CHAPMAN, P.C.
 5

 6
                        BY: /s/ Sean Chapman
                             Sean Chapman
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26



                                                                                  2
           Case 4:18-cr-01013-CKJ-DTF Document 34 Filed 03/01/19 Page 3 of 3




 1                                   CERTIFICATE OF SERVICE
 2
           The undersigned certifies that on March 1, 2019, she caused to be electronically
 3

 4   filed the foregoing document with the Clerk of the Court using the CM/ECF system

 5   which sent notification to the following:
 6
     Monica E. Ryan
 7   Assistant U.S. Attorney
     Monica.Ryan@usdoj.gov
 8   US Attorneys Office – Tucson, AZ
 9   405 W. Congress, Suite 4800
     Tucson, AZ 85701-4050
10

11
     Serena Lara
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26



                                                                                              3
